COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-271-CV

STATE OFFICE OF RISK MANAGEMENT                                  APPELLANT

                                          V.

CONSTANCE E. MCKINNEY                                             APPELLEE

                                       ----------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                       ----------

     We have considered “Appellant’s Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                    PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.




     1
         … See Tex. R. App. P. 47.4.
DELIVERED: November 20, 2008